326 S.W.3d 505 (2010)
Kenneth CARTER, Appellant,
v.
HUDSON SERVICES, and
Division of Employment Security, Respondents.
No. ED 94596.
Missouri Court of Appeals, Eastern District, Division Three.
November 16, 2010.
*506 John J. Ammann, St. Louis, MO, for appellant.
Hudson Services, St. Louis, MO, pro se.
Larry R. Ruhmann, Jefferson City, MO, for respondents.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The claimant, Kenneth Carter, appeals the decision of the Labor and Industrial Relations Commission disqualifying him from receiving unemployment-compensation benefits on the basis that the employer, Hudson Services, discharged him for misconduct connected with his work. We affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The decision of the Commission is affirmed. Rule 84.16(b).